Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to Applicant’s communication filed on 12/30/20. Claims 1-15 are pending and are currently under examination.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    168
    459
    media_image1.png
    Greyscale


Claim Rejections – 35 USC 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 15 is rejected under 35 U.S.C. 112, second paragraph, because of a lack of antecedent basis.  Claim 15 recites the limitation of “PIP” in reference to claim 1.  Claim 1, from which claim 15 depends, does not include the definition of “PIP”. There is insufficient 
Applicant is advised to correct the claim language.  

Allowable Claims
Claims 1-14 are allowed over the prior art of record.

Reason for Allowance
Applicant’s claimed invention is directed to a process for purifying ethylenediamine, in which a) a mixture comprising water (H20), ethylenediamine (EDA) and N- methylethylenediamine (NMEDA) is introduced into a rectification column (NMEDA removal column), where the mixture introduced comprises at least the amount of water as required for the formation of a high-boiling azeotrope of EDA and water at the appropriate bottom temperature; and b) the EDA-comprising bottom product from the NMEDA removal column is introduced into a second rectification column (EDA dewatering column), which comprises (i) partly or fully condensing the vapors from the top of the EDA dewatering column in a condenser which is cooled with a medium which is at least partly evaporated during the condensation and the vapor thus formed is used at least partly to heat the evaporator of the NMEDA removal column; and/or (ii) introducing the vapors from the top of the EDA dewatering column into the NMEDA removal column.

Jodecke et al. teaches a process of purifying a mixture comprising ethylenediamine, N -methylethylenediamine and water by introducing into a distillation column for removal of N -methylethylenediamine and the bottoms discharge from the N -methylethylenediamine removal is introduced into a further distillation column for water removal, in which an aqueous distillate is obtained at the top, and a water-depleted bottom product, and the water-depleted bottom product from the water removal is introduced into one or more distillation stage(s) for EDA removal to obtain the inventive mixture at the top of the column or of one of the columns.
The prior art is deficient in that it does not teach (i) partly or fully condensing the vapors from the top of the EDA dewatering column in a condenser which is cooled with a medium which is at least partly evaporated during the condensation and the vapor thus formed is used at least partly to heat the evaporator of the NMEDA removal column; and/or (ii) introducing the vapors from the top of the EDA dewatering column into the NMEDA removal column.
The prior art neither teaches, nor suggests the limitations of Applicant’s claims as described above.  Nor would it have been obvious to modify the prior art’s process steps to arrive at the instantly claimed invention.  There is no motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/CLINTON A BROOKS/             Primary Examiner, Art Unit 1622